Citation Nr: 1400077	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to a rating in excess of 30 percent for the period prior to March 18, 2010, for a right knee disability, status post total knee replacement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had honorable active service from June 1957 to June 1960, and from July 1960 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in April 2007, August 2008, and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Historically, in a July 2006 rating decision, the RO continued the Veteran's rating of 30 percent for his right knee disability.  The Veteran had not filed a claim for an increased rating for the right knee but, rather, had requested a higher rating for his left knee disability in a statement received in February 2006.  The Veteran was then afforded a VA examination concerning both knees in May 2006, and the RO issued the July 2006 rating decision continuing the prior rating for the right knee.  

Thereafter, in February 2007, the Veteran filed a claim for a temporary total evaluation based on a right knee total replacement surgery in February 2007, noting that the right knee was currently assigned a 30 percent rating.  In an April 2007 rating decision, the RO awarded a temporary 100 percent rating for surgery and convalescence effective from February 1, 2007, followed by a 30 percent rating effective from April 1, 2008.  The Veteran appealed from the 30 percent rating.  In an August 2010 decision by a Decision Review Officer (DRO), the rating for the right knee disability was increased to 60 percent effective as of March 18, 2010.  

The Veteran and his representative have repeatedly indicated that he is satisfied with the 60 percent rating for the right knee from March 18, 2010, forward, and that he seeks a rating of 60 percent continuously since his right knee surgery.  They have not requested a higher rating for the right knee prior to the February 2007 total knee replacement surgery, or indicated any intent to dispute the February 2006 rating decision that continued the previous 30 percent rating for the right knee.  

As such, the Veteran has clearly limited his appeal to seeking a rating of 60 percent for his right knee disability following the temporary 100 percent for surgery and convalescence, and prior to March 18, 2010.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (stating that a claimant may limit the appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific condition).  Only this issue is on appeal and will be addressed herein.

The Veteran testified before a DRO at a formal hearing at the RO in March 2009.  He also testified before the Board via a videoconference hearing from the RO in September 2011.  Transcripts of both hearings are of record.  The paper claims file and paperless claims file in the Virtual VA system have been reviewed, and all pertinent documents are associated with the paper claims file.


FINDING OF FACT

Following the right knee total replacement surgery on February 1, 2007, and convalescence, and prior to March 18, 2010, the Veteran's right knee disability manifested by chronic residuals consisting of severe painful motion and weakness.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating of 60 percent from April 1, 2008, to March 18, 2010, for the right knee disability, status post total knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained above, the Veteran has limited his appeal to the issue of entitlement to a rating of 60 percent for the period following surgery and convalescence for his right total knee replacement surgery and prior to March 18, 2010.  As such, the Board's decision herein to grant a 60 percent rating for this entire period constitutes a full grant of the benefit sought on appeal.  Therefore, no further action or development is necessary under the Veterans Claims Assistance Act of 2000 (VCAA).  Moreover, the Board notes that the Veteran was afforded adequate notice of the evidence and information necessary to establish a higher disability rating, including the criteria for establishing a disability rating and effective date.  All identified, pertinent VA and private records were obtained, and the Veteran was afforded two adequate VA examinations.  The Veteran participated fully in the development and adjudication of his claim, and due process has been satisfied.

VA disability ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings must also be considered, which are appropriate when the evidence establishes that the disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A knee replacement (prosthesis) will be assigned a 100 percent rating for one year following the implantation of the prosthesis.  Thereafter, a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  This includes greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If the maximum available rating has been assigned under the applicable code, however, consideration of these provisions is not necessary.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In this case, throughout the appeal, the Veteran has generally complained of severe pain, painful motion, weakness, and instability of the right knee since his total knee replacement surgery in February 2007.  He uses a cane and pain medications.  

In particular, during the March 2009 DRO hearing and the June 2011 Board hearing, the Veteran complained of severe pain, painful motion, weakness, and instability or giving way of the right knee.  He used a cane regularly for balance.  In March 2009, he described pain in the knee and going from the knee down to the right ankle.  The Veteran testified during both hearings that his pain fluctuated in intensity from a level 4-5 out of 10 at rest to a level 8-9 when standing, walking, or moving the knee.  These symptoms had been present since his right knee surgery.  

The Veteran is competent to report these observable symptoms of his disability because they are observable by his own senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds him to be very credible based on his demeanor during the Board hearing and his consistent statements throughout the appeal.  Further, the Veteran's statements are generally consistent with VA and private treatment records and VA examinations since April 2008.  

For example, at a June 2008 VA examination, the Veteran complained of constant pain, painful motion, weakness, stiffness, and giving way or instability, requiring the use of a cane.  The examiner confirmed right knee instability, and the Veteran was only able to complete one-third of a squat due to pain and stiffness.  There was also pain and guarding during range of motion testing.  The Veteran had a genu valgum deformity of the right knee, and x-rays showed joint effusion.

The Veteran made similar complaints for VA and private treatment purposes and evaluation throughout the appeal.  See, e.g., VA treatment records dated in July 2008, October 2009, and March 2010; private records from Dr. T dated in December 2008 and January 2009.  Further, the Veteran has repeatedly reported that his symptoms, including pain radiating from the right knee down to the ankle, began after his February 2007 surgery, and that something "felt wrong" after the surgery.  See, e.g., December 2008 record from Dr. T; April 2009 VA record.  

The Board acknowledges that there is an indication that some of the Veteran's right knee or leg symptoms may not be related to his right knee disability but rather, may be due to his diabetic peripheral neuropathy.  In a September 2009 rating decision, he was awarded a 20 percent rating for diabetic neuropathy of the right lower extremity effective as of February 19, 2009.  VA regulations provide that separate ratings may not be assigned for the same symptoms or disability, known as pyramiding; however, separate ratings may be assigned for distinct disabilities so long as the symptomatology is not duplicative or overlapping.  See 38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

In this regard, the Veteran was referred to Dr. T for private evaluation after VA orthopedic consults in July 2008 and October 2008 noted complaints of "painful hardware" in the right knee.  A VA bone scan in August 2008, however, showed no evidence to confirm asymmetric or unilateral loosening or infection.  

In a January 2009 record, Dr. T assessed peripheral neuropathy and painful total knee for the Veteran's complaints of right knee and leg pain and other symptoms.  This was based on January 2009 electromyography (EMG) and nerve conduction study (NCS) results that showed bilateral diabetic peripheral neuropathy and right L5-S1 radiculopathy, December 2008 x-rays of the right knee that were normal, and the August 2008 VA bone scan that was unremarkable.  Dr. T opined that the Veteran's peripheral neuropathy was enough to cause his pain, and he did not feel that the right knee implant or prosthesis was the source of the Veteran's pain.  

Similarly, an April 2009 VA orthopedic provider noted that the Veteran had pain from the right knee to the right ankle that was likely neurogenic in nature.  The provider did not believe the knee joint itself was causing a significant portion of the Veteran's pain.  The Veteran did, however, indicate that his pain in the right lower extremity began immediately after his knee replacement surgery in February 2007.

Shortly thereafter, in October 2009, a VA provider assessed right knee pain with radiation down to the calf of unclear etiology, stating that neurology felt that the pain "may be neurogenic," and there was continued knee pain, small effusion, and joint in place.  A few weeks later, also in October 2009, a VA orthopedic surgeon assessed right knee pain with radiation down to the calf, likely radicular versus neurogenic, with no evidence for total knee arthroplasty failure or infection.  

In contrast, in a March 18, 2010, VA treatment record, the provider assessed right knee pain with giving way and stated that the majority of the signs and symptoms on that day seemed to be knee related.  The provider noted that some increased valgus may lead to medial collateral strain with pain, and advised using a cane.  

X-rays of the right knee conducted for the July 2010 VA examination showed normal total knee arthroplasty, and the Veteran had similar symptoms at that time.  

Nevertheless, an August 2010 VA treatment record for pain management notes that the provider discussed possible realignment or "redoing" the right knee surgery, but the Veteran opted to stay as is and was prescribed hydrocodone.

During the March 2009 hearing, the Veteran testified that a provider had told him he would probably need a future right knee surgery for debridement.  At the June 2011 hearing, he testified that providers had told him his right knee was improperly aligned, and this was what was causing his constant pain and other symptoms.  This is consistent with the August 2010 VA record discussing possible realignment.

The RO awarded a rating of 60 percent for the right knee effective as of March 18, 2010, based the VA treatment record on that date indicating that the Veteran's symptoms appeared to be related to the right knee, as well as the July 2010 VA examination summarizing his right knee signs and symptoms.  As summarized above, the Veteran's right knee complaints and findings were very similar on March 18, 2010, as during prior treatment sessions and examinations.  As such, it is unclear why the March 2010 VA provider found that the Veteran's symptoms were specifically related to the right knee, whereas prior providers had noted that the symptoms were likely neurogenic in nature, or related to peripheral neuropathy.  

Additionally, the evidence reflects right knee symptoms including constant pain, painful motion, weakness, swelling, instability, and genu varum that have been present to varying degrees continuously since the Veteran's right total knee replacement surgery.  Some of these symptoms are distinct from his symptoms of peripheral neuropathy in the upper and lower portions of the right leg.  

As such, the Board resolves all reasonable doubt in the Veteran's favor and finds that his right knee symptoms following the temporary total evaluation for the right knee surgery, or from April 1, 2008, forward, warrant a rating in excess of 30 percent under DC 5055 without violating the rule against pyramiding.  In particular, the evidence warrants a 60 percent rating for chronic residuals including severe painful motion and weakness.  There is no need to discuss the other diagnostic codes for rating the right knee, including DC 5256, 5261, and 5262, as the Veteran has more than intermediate degrees of residual weakness, pain, and limitation of motion.  See 38 C.F.R. §§ 4.3, 4.14, 4.71a, DC 5055; see also Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (stating that all applicable diagnostic codes should be considered in determining the proper rating).  Additionally, staged ratings are not warranted, as the Veteran's right knee symptomatology has been relatively stable throughout the period on appeal.  See Hart, 21 Vet. App. at 509-10.

As noted above, the Veteran has limited his appeal to entitlement to a rating of 60 percent for the right knee disability following surgery and convalescence.  See AB, 6 Vet. App. at 39.  This is a full grant of that benefit sought on appeal.  

As such, there is no need to discuss of referral for extraschedular rating or whether a claim for total disability based on unemployability due to service-connected disabilities (TDIU) has been raised.  See 38 C.F.R. §§ 3.321(b)(1), 4.16; Thun v. Peake, 22 Vet. App. 111 (2008); Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating of 60 percent for the right knee disability following surgery and convalescence, and prior to March 18, 2010, is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


